103 F.3d 119
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Krish PURSWANI, Plaintiff-Appellant,v.FORTUNE PERSONNEL CONSULTANTS OF COLUMBIA, INCORPORATED;Collier Health Services, Incorporated;  FrancisBarry, Defendants-Appellees,andJohn YANES, Defendant.
No. 96-2303.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1996.Decided Dec. 3, 1996.

Krish Purswani, Appellant Pro Se.  Tracy Lynn Eggleston, Allan Levin, John L. Choate, COZEN & O'CONNOR, Columbia, South Carolina;  Weldon R. Johnson, BARNES, ALFORD, STORK & JOHNSON, Columbia, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his civil complaint.  Appellant asserted claims of fraud, misrepresentation, breach of contract, and job discrimination based on his race.  The district court granted summary judgment on all claims and as to all Defendants except for Appellant's breach of contract claim against Defendant Collier Health Services, Inc. Because the only surviving claim was based on state law and Appellant's claim of damages failed to satisfy the jurisdictional amount, the district court remanded this claim to state court for disposition.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Purswani v. Fortune Personnel Consultants of Columbia, No. CA-95-85-3-17BD (D.S.C. Aug. 16, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED